              Case 1:21-mc-00852       Document 1       Filed 07/30/21      Page 1 of 3




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
JUDITH R. HARPER, OSB #903260
J udi.Harper@usdoj.gov
Assistant United States Attorney
310 West Sixth Street
Medford, Oregon 9750 I
Telephone: (541) 776-3564
Attorneys for the United States



                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     MEDFORD DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,

         v.                                                 UNOPPOSED MOTION TO
                                                            EXTEND 90-DAY PERIOD
 $60,250.00 U.S. CURRENCY, in rem,                          PURSUANT TO
                                                            18 U.S.C. § 983(a)(3){A)
         Defendant.


       Pursuant to Local Rule 7-1, counsel for the United States certifies that I have contacted

John Kolego, attorney for claimant Kyle Miller-Mase!, who concurs with this extension.

       On May 17, 2021, Kyle Miller-Mase! filed a claim in a non-judicial civil forfeiture

proceeding by the Drug Enforcement Administration to $60,250.00, a portion of the $62,750.00

U.S.C. seized from Kyle Miller-Mase! on or about September 26, 2020.

       No other person filed a claim in the administrative forfeiture proceeding.

       As provided in 18 U.S.C. § 983(a)(3)(A), the United States and Kyle Miller-Mase!, agree

to extend the time in which the United States will file a complaint for forfeiture against the

Unopposed Motion to Extend 90-Day Period                                                     Page 1
           Case 1:21-mc-00852          Document 1         Filed 07/30/21      Page 2 of 3




$60,250.00, a portion of the $62,750.00 U.S.C., or to obtain an indictment alleging that the assets

are subject to forfeiture. Kyle Miller-Mase! agrees that the deadline by which the United States

shall be required to file a complaint for forfeiture against the property and/or to obtain an

indictment alleging that the property is subject to forfeiture shall be extended to Thursday,

October 14, 2021.

       Kyle Miller-Mase! agrees that until the United States files a complaint for forfeiture

against the assets and/or obtains an indictment alleging that the assets are subject to forfeiture, or

until October 14, 2021, or until the parties reach a settlement regarding the property, whichever

occurs first, the property shall remain in the custody of the United States and Kyle Miller-Mase]

shall not seek its return for any reason in any manner.

DATED: July 30, 2021

                                                       Respectfully submitted,

                                                       SCOTT E. ASPHAUG
                                                       Acting United States Attorney

                                                       sl Judith R. Harper
                                                       JUDITH R. HARPER
                                                       Assistant United States Attorney




Unopposed Motion to Extend 90-Day Period                                                        Page2
          Case 1:21-mc-00852         Document 1       Filed 07/30/21     Page 3 of 3




                               CERTIFICATE OF SERVICE



       I hereby certify that I have made service of the foregoing Motion to Extend 90-Day Period

and a proposed Order on the party herein by sending via email on July 30, 2021 to:

John Kolego
JohnKolego@yahoo.com
 Attorney for claimant Kyle Miller-Mase!



                                                    s/Dawn Susuico
                                                    DAWN SUSUICO
                                                    Paralegal
